525 F. Supp. 2d 1315 (2007)
John DILLARD, et al., Plaintiffs,
Robert R. Binion, et al., Plaintiffs-Intervenors,
Gilbert Green, Calvin Jones, Jr., Plaintiff-Intervenors,
v.
CHILTON COUNTY COMMISSION, et al., Defendants.
Civil Action No. 2:87cv1179-MHT.
United States District Court, M.D. Alabama, Northern Division.
December 10, 2007.
Edward Still, Edward Still Law Firm LLC, James U. Blacksher, Birmingham, AL, Janai S. Nelson, NAACP Legal Defense Fund., New York City, for Plaintiffs.
David R. Boyd, Dorman Walker, Balch & Bingham, John J. Park, Jr., Office of the Attorney General, Montgomery, AL, John Hollis Jackson, III, John Hollis Jackson, Jr., Jackson & Jackson, LLP, Clanton, AL, for Defendants.
*1316 Algert Swanson Agricola, Jr., Slaten & O'Connor, PC, Montgomery, AL, Albert Linch Jordan, Wallace Jordan Ratliff & Brandt LLC, Birmingham, AL, for Plaintiff-Intervenors.

ORDER
MYRON H. THOMPSON, District Judge.
Upon consideration of the opinion of the United States Court of Appeals for the Eleventh Circuit entered on August 20, 2007, Dillard v. Chilton County Com'n, 495 F.3d 1324 (11th Cir.2007), wherein the orders and opinions of this court made and entered herein on August 14 and September 6 and 21, 2006 (Doc. Nos. 170, 171, 182, 194, & 195), Dillard v. Chilton County Com'n, 447 F. Supp. 2d 1273 (M.D.Ala. 2006), 447 F. Supp. 2d 1280 (M.D.Ala.2006), 452 F. Supp. 2d 1193 (M.D.Ala.2006), were vacated; and the mandate for the United States Court of Appeals for the Eleventh Circuit issued on December 6, 2007, and received in the office of the clerk of this court on December 6, 2007 (Doc. No. 206), it is the ORDER, JUDGMENT, and DECREE of the court as follows:
(1) The orders and opinions entered on August 14 and September 6 and 21, 2006 (Doc. Nos. 170, 171, 182, 194 & 195), Dillard v. Chilton County Com'n, 447 F. Supp. 2d 1273 (M.D.Ala.2006), 447 F. Supp. 2d 1280 (M.D.Ala.2006), 452 F. Supp. 2d 1193 (M.D.Ala.2006), are vacated.
(2) The claims set forth in the complaint-in-intervention (Doc. No. 64) filed by intervenors Gilbert Green and Calvin Jones, Jr. are dismissed without prejudice for lack of standing.
(3) The previously vacated remedial orders and judgments, including the orders and consent decree entered on June 23, 1988 (Doc. Nos. 46 & 47), that restructured the Chilton County Commission, including establishing a `cumulative voting scheme' for the commission, Dillard v. Chilton County Bd. of Educ., 699 F. Supp. 870 (M.D.Ala.1988), aff'd, Dillard v. Chilton County Com'n, 868 F.2d 1274 (11th Cir.1989) (table), are reinstated.